In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00143-CR

______________________________



CHRISTOPHER MANNING, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 71st Judicial District Court

Harrison County, Texas

Trial Court No. 09-0022X







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Christopher Manning (1) entered a plea of no contest to the charge of debit card abuse, was tried
by the court, convicted, and sentenced to eighteen months' confinement in the state jail division,
Texas Department of Criminal Justice. (2) See Tex. Penal Code Ann. § 32.31 (Vernon Supp. 2009).
	In a companion appeal, cause number 06-09-00141-CR, also before this Court, Manning
appeals his conviction for aggravated assault with a deadly weapon.  In that case, Manning was
sentenced to nine years' imprisonment.  The sentences are to run concurrently.  In cause number 06-09-00141-CR, Manning raises the same issue as he does in this appeal--that the trial court erred in
failing to sua sponte conduct an informal inquiry into his competence at the time it accepted his plea
and at the time of Manning's punishment hearing two months later.  
	Because the issues raised in each appeal are identical, for the reasons stated in our opinion
dated this day in Manning v. State, cause number 06-09-00141-CR, we affirm the judgment of the
trial court.


						Bailey C. Moseley
						Justice

Date Submitted:	November 3, 2009
Date Decided:		November 12, 2009

Do Not Publish
1. We have before us three companion appeals involving the same appellant.  His name is
spelled differently in each indictment and trial court judgment.  Therefore, in each opinion, we have
used the spelling used by the trial court in those documents.
2.  Manning also entered no contest pleas to two additional indictments alleging aggravated
assault with a deadly weapon and possession of a firearm at a prohibited place.  Manning was found
guilty on both charges.  Competency issues with respect to these cases are the subject of separate
appeals.